El Juez Presidente Señor Pons Núñez
emitió la opinión del Tribunal.
El pasado viernes 14 de octubre de 1988, el Tribunal deci-dió asumir jurisdicción sobre la apelación presentada en este asunto por el Partido Nuevo Progresista (P.N.P.). Al así ha-cerlo, determinó
... concede[r] al Presidente de la Comisión Estatal de Elec-ciones hasta las doce del mediodía del martes 18 de octubre de 1988, para mostrar causa, por la cual no deba accederse al planteamiento del apelante Comisionado Electoral del Partido Nuevo Progresista en torno a la determinación del 1ro. de octubre de 1988 en cuanto a su propuesta de esa fecha según la misma fuera modificada a solicitud del Comisionado Electoral del Partido Independentista Puertorriqueño.
*493En su comparecencia debe el Presidente de la Comisión Es-tatal de Elecciones tratar particularmente la cuestión relativa a su facultad de votar en este asunto, y debe ilustrar a este Tribunal sobre la razón y efecto del acuerdo posterior adop-tado por unanimidad, el día 6 de octubre de 1988.
Dentro del término aquí concedido al Presidente de la Co-misión Estatal de Elecciones los señores Comisionados Elec-torales podrán exponer lo que tengan a bien en relación con este asunto. Caso Núm. AC-88-571, Resolución de 14 de octu-bre de 1988.
El lunes 17 de octubre de 1988, el Partido Independen-tista Puertorriqueño (P.I.P.) también presentó un escrito de apelación sobre el mismo asunto. Ese día el Tribunal acogió el recurso y decidió que se habría de
. . . tramitar conjuntamente y consolidado con la apelación presentada en el caso AC-88-571 Partido Nuevo Progresista (PNP) presentado por su Comisionado, Hon. Francisco Gon-zález, Jr., peticionario-apelante vs. Hon. Marcos Rodríguez Estrada, Presidente de la Comisión Estatal de Elecciones, demandados-apelados. Caso Núm. AC-88-593, Resolución de 17 de octubre de 1988.
Las partes han comparecido y presentado los escritos que estiman pertinentes para ilustrar al Tribunal.
La controversia inicial ante nos versa, esencialmente, so-bre la facultad del Presidente de la Comisión Estatal de Elecciones (C.E.E.) para votar en relación con enmiendas al Reglamento Oficial para las Elecciones Generales, pro-puestas por los partidos políticos dentro de los cuatro (4) meses anteriores a las elecciones, pero con anterioridad al último mes, y adoptadas por los votos de la mayoría de los Comisionados Electorales que los representan ante la C.E.E.
Adicionalmente se nos plantea —en la alternativa de que este Tribunal invalide el voto del Presidente de la C.E.E.— *494la legalidad y viabilidad de la enmienda propuesta a dicho reglamento.
Resultan propios para la solución de la controversia, en lo pertinente, las siguientes disposiciones de la vigente Ley Electoral de Puerto' Rico.
Art. 1.004 (16 L.P.R.A. see. 3004):

Comisión Estatal de Elecciones

Se crea una Comisión Estatal de Elecciones, la cual estará integrada por un Presidente, quien será su Oficial Ejecutivo, y un Comisionado Electoral en representación de cada uno de los partidos políticos principales, por petición o coligados.
La sede y oficinas centrales de la Comisión estarán ubi-cadas en la ciudad de San Juan de Puerto Rico.
Serán miembros de la Comisión con voz, pero sin voto y no contarán para el quorum, un Primer y un Segundo Vicepresi-dente, cuyas prerrogativas y funciones serán establecidas por este Subtítulo y sus reglamentos, específicamente por las dis-posiciones contenidas en la see. 3007 de este título.
Art. 1.005 (16 L.P.R.A. see. 3013):

Funciones, deberes y facultades de la Comisión

La Comisión Estatal de Elecciones será el [sic] responsable de planificar, organizar, estructurar, dirigir y supervisar el or-ganismo electoral y todos los procedimientos de naturaleza electoral que, conforme este Subtítulo y sus reglamentos, ri-jan en cualquier elección a celebrarse en Puerto Rico. En el desempeño de tal función, tendrá, en adición a cualesquiera otros dispuestos en este Subtítulo, los siguientes deberes:
(l) Aprobar y adoptar las reglas y reglamentos que fueren necesarios para implementar las disposiciones de este Subtí-tulo bajo su jurisdicción, los cuales tendrán vigencia, previa notificación al Gobernador y a la Asamblea Legislativa de Puerto Rico, mediante publicación al efecto en dos (2) perió-dicos de circulación general, dos (2) veces en un lapso de dos (2) semanas, sin que sea necesario el cumplimiento de las dis-posiciones de las sees. 1041 a 1059 del Título 3, conocidas como “Ley sobre Reglamentos de 1958”.
*495A tales efectos la Comisión deberá adoptar el reglamento para las elecciones y el escrutinio general con por lo menos cuatro (4) meses de anticipación. Dicho reglamento incluirá, entre otras cosas, las estructuras y funcionamiento de los co-legios electorales, las Juntas de Unidad Electoral, las comi-siones locales y la Comisión Estatal de Elecciones, durante el período eleccionario y post-eleccionario, así como, el proceso de votación y escrutinio incluido, el del voto ausente y las dis-posiciones relativas al escrutinio general. Cualquier enmienda a dicho reglamento o a los procedimientos que allí se consig-nan, que se adopten dentro de los cuatro meses antes de las elecciones, serán adoptadas por mayoría de votos en la Comi-sión. Disponiéndose que cualquier enmienda durante el último mes antes de las elecciones o durante el día de las elecciones, y hasta que finalice el escrutinio, se hará por unanimidad de votos en la Comisión. Toda reglamentación que se adopte por la Comisión durante los últimos cuatro (4) meses antes de las elecciones, podrá ser apelada directamente al Tribunal Supremo de Puerto Rico.
Art. 1.006 (16 L.P.R.A. sec. 3014):

Reuniones de la Comisión

(e) Todo acuerdo de la Comisión Estatal de Elecciones de-berá ser aprobado por unanimidad de los votos de los Comi-sionados presentes al momento de efectuarse la votación. Cualquier cuestión sometida a la consideración de dicha Co-misión que no recibiere tal unanimidad de votos será decidida, en pro o en contra por el Presidente cuya decisión se conside-rará como la decisión de la Comisión Estatal de Elecciones y podrá apelarse en la forma provista en este Subtítulo.
Art. 5.031 (16 L.P.R.A. see. 3234):

Recusación de un elector

Todo elector o inspector que tuviere motivos fundados para creer que una persona que se presente a votar lo hace ilegal-mente por razón de no ser la persona que dice ser, haber vo-tado en otro colegio, estar inscrito en más de un colegio, tener una orden de exclusión en su contra, estar pendiente de adju-*496dicación su derecho a votar en ese precinto, no ser ciudadano de los Estados Unidos de América y no tener la edad para votar, podrá recusar su voto por los motivos que lo hicieren ilegal a virtud de las disposiciones de este Subtítulo, pero dicha recusación no impedirá que el elector emita su voto. En el caso de recusación por edad, será deber del recusador traer consigo, y entregar a la Junta de Colegio, un certificado de nacimiento o acta negativa que indique la ausencia de edad para votar de dicho elector.
II
El sábado 1ro de octubre de 1988 la C.E.E. consideró una propuesta del Comisionado Electoral del P.N.P., Francisco González, Jr., para enmendar el Reglamento Oficial para las Elecciones Generales y “establecer un procedimiento especial mediante el cual se permita votar el día de las elecciones a los electores que aleguen y presenten evidencia de tener derecho a estar en las listas y no aparezcan”. Caso Núm. AC-88-593, Apéndice, págs. 1-2.
Dicha propuesta vislumbra que:
“Se autorice el voto de electores debidamente identificados con su Tarjeta de Identificación Electoral que hayan compare-cido a una unidad, insistiendo éstos en que son electores de la misma a pesar de que su nombre y demás circunstancias no aparecen en la lista alfa-precintal o en la lista alfa-unidad.
En estos casos el elector tendría que firmar una lista de votación especial en el colegio al cual sea asignado a votar, la cual posee una advertencia para todos los electores cuyos nombres y demás circunstancias son vaciados en ella. Véase Anejo I. Esta información alerta al elector, cuyos datos se han añadido a mano en esta lista sobre el delito que estarían come-tiendo de estar votando ilegalmente. El elector en cuestión se identificará en el colegio que se le asigne ante la Junta de Colegio y seguirá el siguiente procedimiento:
a) Verificarán con la lámpara para ver si está entintado.
b) Se añadirá su nombre a la lista previamente diseñada a esos fines.
c) Procederá a entregar su Tarjeta de Identificación Electoral, la cual será perforada y retenida por la Junta de *497Colegio; procediendo ésta a depositar dicha tarjeta, posterior-mente, en un sobre especial para esos fines. Una vez hecho ésto, se le entregarán al elector las dos (2) papeletas y pasará a la caseta de votación para ejercer su derecho al voto.
d) Antes de depositar su voto en la urna, el elector entre-gará a los inspectores propietarios las papeletas. Estos proce-derán a depositarlas en un sobre previamente impreso el cual contendrá en su faz una serie de espacios donde se vaciará la información personal del elector. Una vez hecho ésto, el sobre será depositado en la urna y el elector podrá abandonar el centro de votación.
Al momento del escrutinio estos votos específicamente, se darán por no adjudicados dejando los mismos para ser verifi-cados en cualquiera de las formas siguientes:
1. Una vez cuadrado el colegio, estos sobres podrían de-jarse fuera del maletín y ser entregados mediante recibo a la Junta de Unidad, quien una vez finalice sus trabajos llevarán éstos a la Junta de Precinto, pudiendo ser revisada la informa-ción del elector por dicha Junta, a través del terminal de la computadora que posee o a través de los documentos de tra-bajo allí existentes, tales como:
a) Microfichas
b) Listados de Electores
c) Copia de transacciones del cuatrienio
De aparecer la información del elector, indicando que éste tenía derecho a votar en esa unidad, se procederá a validar el sobre por todos los comisionados allí presentes y adjudicar el voto finalmente. En caso de que el elector apareciera votando en otro precinto o unidad, entonces la Junta de Precinto no adjudicará el voto y anotará en el sobre los datos del precinto y la unidad, donde supuestamente este elector le correspondía votar. En estos casos estos votos serán enviados a la atención de la C.E.E. para que proceda a adjudicarlos finalmente una vez se comience el escrutinio final y/o recuento”. Caso Núm. AC-88-593, Apéndice, págs. 27-28.
Planteada la cuestión ante la C.E.E., en dicha reunión el Comisionado Electoral del P.I.P., Hiram A. Meléndez Rivera, recomendó la adopción de medidas adicionales “‘que tiendan a proteger al elector, que como consecuencia de al-*498gún error atribuible al organismo electoral al momento de ir a votar no se encuentre en las listas electorales’”. Caso Núm. AC-88-593, Apéndice, pág. 2. A esos efectos propuso que:
“. . . [C]uando un elector alegue y presente su Tarjeta de Identificación Electoral, que ha sido excluido de las listas elec-torales de su precinto por causa atribuible al organismo electoral y reclame su derecho de estar debidamente registrado para fines de votar, la Subjunta le expedirá un boleto [que le] autorizará] a ir al último colegio de votación. Dicho boleto tendrá una leyenda que disponga que el elector cuyo nombre, apellido y número electoral que se identifica en el boleto ha sido autorizado a votar añadido en la lista de dicho último co-legio. Una vez en dicho colegio, el elector se añadirá al final de la lista de dicho colegio y se le pondrán todos los datos perso-nales y electorales que le identifiquen claramente, tales como nombre, número electoral, nombre del padre, nombre de la madre y dirección residencial. Se le entregará la papeleta de votación, se le entintará como corresponde a todo votante y antes de depositar su voto será recusado. Dicha recusación tendrá que ser contradeclarada mediante la firma bajo jura-mento, siguiendo el procedimiento de recusació[n] de una de-claración jurada en la cual el elector explica: (1) que es un elector con derecho a votar y (2) que su nombre ha sido ex-cluido de las listas electorales por error atribuible a orga-nismo electoral y (3) que el elector no ha votado durante el período de votación, el cual entendemos comienza desde el do-mingo antes, ni por medio del voto adelantado, ni por medio de voto ausente ni de ninguna otra forma en ningún colegio electoral en la Isla de Puerto Rico, [en lo] referente a la elección de los cargos electivos del 8 de noviembre de 1988.
[Dicha declaración jurada se incorporará a los materiales per-tinentes del colegio, junto a la papeleta electoral así recu-sad[a]... y dicho voto no se adjudicará en el colegio electoral y se enviará al proceso de escrutinio general.]”!1) Caso Núm. AC-88-593, Apéndice, págs. 28-29.
*499Después de deliberar sobre el asunto, el Comisionado Electoral del P.N.P. aceptó la propuesta del comisionado Meléndez y atemperó su recomendación a la misma. Llevado el asunto a votación, los Comisionados Electorales del P.N.P. y del P.I.P. emitieron votos a favor, y el del Partido Popular Democrático (P.P.D.) en contra.
Ante esa votación, el Presidente de la C.E.E. planteó que se requería unanimidad para adoptar las enmiendas pro-puestas, pues se encontraban dentro del último mes antes de las elecciones. Su posición fue refutada por los favorecedores de la propuesta y respaldada por el opositor. Después de una breve discusión, en que también se planteó la validez del acuerdo por mayoría, los comisionados González y Meléndez abandonaron la reunión.
El 6 de octubre de 1988 la C.E.E. adoptó una resolución con el fin de “permitir que los electores que no aparezcan en las listas oficiales de votación, principal y suplementaria!,] que reclamen su derecho durante el período comprendido entre el 20 de septiembre [y el] 4 de noviembre y así quede constatado, puedan figurar en las listas de inclusión para que ejerzan su derecho al voto el 8 de noviembre”. Caso Núm. AC-88-593, Apéndice, pág. 31.
Al siguiente día, 7 de octubre de 1988, el Presidente de la C.E.E., mediante resolución, abandonó su planteamiento ini-cial sobre unanimidad y emitió un voto en contra de la pro-puesta de 1ro de octubre del P.N.P., según quedó modificada por el P.I.P. Señaló el Presidente de la C.E.E. en su resolu-ción que el efecto de su voto era derrotar la propuesta del P.N.P., pues al unir su voto al del P.P.D. ya ésta no cuenta con una “mayoría de votos en la Comisión”.
*500i — I i — I I — I
Son reglas básicas de hermenéutica legal que las leyes deben interpretarse considerando su “razón y espíritu”, Art. 19 del Código Civil, 31 L.P.R.A. sec. 19, y examinando y comparando “sus partes, de suerte que sean hechas consistentes y tengan efecto. Para ello, deben interpretarse las diferentes secciones, las unas en relación con las otras, completando o supliendo lo que falte o sea oscuro en una con lo dispuesto en la otra, procurando siempre dar cumplimiento al propósito del legislador”. R. Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1987, Vol. I, pág. 315, y jurisprudencia allí citada.
El esquema de nuestro ordenamiento electoral tiene como premisa fundamental, en cuanto a la dirección del proceso, un “sistema de participación y balance por los partidos . . .”. Informe de la Comisión Especial para la Revisión del Proceso Electoral de Puerto Rico, 17 de mayo de 1982, pág. 13. (En adelante Informe de la C.E.R.P.E.) De hecho, el espíritu que permea el informe de la C.E.R.P.E. aludido, que sirve de fundamento a la reforma electoral de 1983, es conferir a los partidos políticos el control del proceso electoral y que el Presidente de la C.E.E., organismo rector, sea principalmente un oficial ejecutivo a cargo de implantar los acuerdos de los partidos y tenga la capacidad para decidir cuándo los partidos no puedan hacerlo. Ese mismo espíritu se recoge en el Informe al Senado de Puerto Rico de su Comisión de Gobierno. XXXYI (Núm. 14) Diario de Sesiones de la Asamblea Legislativa (Senado), 254 (1982). No arroja más luz dicho informe de la C.E.R.P.E. en cuanto al particular problema que aquí enfrentamos. Tampoco hemos encontrado en el correspondiente Diario de Sesiones de la Asamblea Legislativa (Senado) referencia al mismo; sólo una mera repeti-*501ción de lo dispuesto en el estatuto. Es a la luz de esa realidad que debemos analizar el estatuto que nos concierne utili-zando en el proceso las reglas de hermenéutica antes alu-didas.
El Art. 1.004 de la Ley Electoral de Puerto Rico, swpra, inter alia, crea la C.E.E. y dispone que han de ser sus integrantes “un Presidente, quien será su Oficial Ejecutivo, y un Comisionado Electoral en representación de cada uno de los partidos políticos principales” y, por eliminación, al señalar quiénes tienen voz pero no voto, establece implícitamente que el Presidente de la C.E.E. y los Comisionados Electorales tienen derecho a votar.
El Art. 1.006 de la Ley Electoral de Puerto Rico, supra, establece la regla general sobre cómo se aprobarán todos los acuerdos de la C.E.E. y en qué circunstancias sus integrantes pueden ejercer su derecho al voto. Indica que los acuerdos serán aprobados por unanimidad de los votos de los comisionados presentes al momento de efectuarse la votación. Dispone que el Presidente de la C.E.E. votará sólo cuando los partidos, por conducto de sus comisionados, no puedan resolver el asunto por razón de no lograrse los votos requeridos. Ello es cónsono con el espíritu de control primario por los partidos que permea todo el esquema. Pero, ¿qué sucede cuando nos enfrentamos al Art. 1.005 de dicha ley, supral Sencillamente, a través del mismo se reconoce una excepción a la regla general y se establece que las enmiendas al reglamento para las elecciones y el escrutinio general que se adopten dentro de los cuatro (4) meses anteriores a las elecciones, pero antes del último mes, tienen que contar con una mayoría, en lugar de unanimidad, de votos en la C.E.E. ¿Los votos de quiénes en la C.E.E.? No se indica que sean de todos los integrantes de la C.E.E. Tampoco se indica, como en el Art. 1.006, supra, que sea de los comisionados pre-*502sentes. Ante tal interrogante y en vista del silencio del legis-lador, nos corresponde suplir la contestación a la luz de las reglas de hermenéutica antes apuntadas. Lo hacemos resol-viendo, acorde con el espíritu que informa la ley y con la regla general que ésta establece en su Art. 1.006, supra, que sean los Comisionados Electorales en representación de sus respectivos partidos los que, en este caso por mayoría, adop-ten las enmiendas al reglamento. Como existe esa mayoría y, por tanto, los partidos pueden resolver el asunto, no hay ra-zón para que el Presidente de la C.E.E. ejerza su derecho a votar por excepción y trascienda el rol primario de ejecutivo, administrador, que la Ley Electoral de Puerto Rico le atri-buye. No nos toca decidir hoy si tiene derecho el Presidente de la C.E.E. a votar en caso de empate, lo cual puede ocurrir cuando sean dos (2) o cuatro (4) los partidos representados en la C.E.E., pues los hechos ante nos no lo plantean y, además, resulta ya académico pues nos encontramos dentro del último mes antes de las elecciones. Es, sin embargo, inte-resante notar que en 1984, poco más de un año después de aprobarse en 1983 la legislación que hoy interpretamos, fue-ron cuatro (4) los partidos representados en la C.E.E.: el P.N.P., el P.P.D., el P.I.P. y el Partido de Renovación Puerto-rriqueña (P.R.P.).
H-1 <
Determinada la validez del método usado para la adop-ción de la propuesta de 1ro de octubre de 1988, nos resta determinar la legalidad del procedimiento en ella estipulado y la viabilidad práctica del mismo.
El señalamiento que a primera vista parecería tener más validez, no nos convence. Argumenta el Comisionado Electoral del P.P.D. que la recusación del elector es necesaria para poder implantar el acuerdo de referencia, que las causales de recusación están taxativamente provistas por el Art. 5.081 de la Ley Electoral de Puerto Rico, supra, y que la causa en *503este caso es “no estar en las listas y poseer una T.I.E.” (tar-jeta de identificación electoral), en cuanto a la cual nada dis-pone dicho Art. 5.031.
Nótese que la propuesta, según enmendada por el comi-sionado Meléndez, dispone que el “voto no se adjudicará en el colegio electoral” y que una de las causales de recusación que establece el Art. 5.031 de la Ley Electoral de Puerto Rico, supra, es “estar pendiente de adjudicación su derecho [el del elector] a votar en ese precinto . . .”. No es, pues, la causal de recusación la apuntada por el comisionado del P.P.D., sino la que se establece en el Art. 5.031, supra, puesto que el resultado del procedimiento aprobado es dejar pendiente de adjudicación el derecho del elector a votar en ese precinto.
Se aduce también que el procedimiento adoptado priva a los ciudadanos del derecho a recusar al elector por otras cau-sales. No tiene tal consecuencia ese procedimiento. Adviér-tase que la única razón por la cual se puede invocar el mismo es que el nombre del elector no aparezca en las listas electo-rales “por error atribuible al organismo electoral” —Caso Núm. AC-88-571, Apéndice, pág. 12— y que, además, me-diante la declaración jurada que se le exige, en efecto, el elector tiene que acreditar su capacidad para votar en el lu-gar en que pretende hacerlo. Si acredita esa capacidad me-diante la declaración jurada, no existiría otra causal de recusación de que se esté privando a los ciudadanos.
Con referencia a los argumentos esgrimidos sobre la obli-gación de los electores de ser diligentes y constatar dentro de un término prudente su status electoral, y los argumentos afincados en supuestas barreras u obstáculos de carácter técnico-burocrático, también sostenemos que no son persua-sivos.
La responsabilidad primaria de garantizar a los electores que se ha de “contar cada voto en la forma y ma-*504ñera en que sea emitido” recae sobre la C.E.E. Art. 1.002 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. see. 3002. El trámite administrativo no debe ser obstáculo o barrera que impida a un elector el libre ejercicio del sufragio. Corres-ponde a los organismos del Estado hacer lo más viable posi-ble el ejercicio del sufragio, fundamento esencial de la democracia, y no puede ni debe éste rehuir esa responsabili-dad mediante el traslado de parte de la misma al elector. Si se pueden proveer los mecanismos para que aun los electores que no actúen con diligencia puedan votar, existe el deber de proveerlos, siempre y cuando la C.E.E. provea las garantías necesarias para evitar que se conculque la integridad del proceso electoral. Mediante el mecanismo adoptado, a nues-tro juicio, se cumple a cabalidad con esa obligación y se pro-veen las garantías necesarias para mantener la integridad del proceso electoral.
Las especulaciones sobre posibles problemas de trámite técnico-burocrático no pueden ser razón para no allanar al máximo el camino para que todos los ciudadanos, que puedan hacerlo, voten. Si se han previsto ya los posibles problemas de esa naturaleza, la responsabilidad que pesa sobre la C.E.E. requiere que ésta tome las medidas necesarias para solucionarlos. Esa es su misión y su función.
Nada se aduce que justifique preocupación por la integri-dad del proceso. De hecho, los señalamientos referentes al estado actual de preparación de la C.E.E. para supervisar el proceso electoral y la experiencia histórica con relación a ha-cer viable el voto el día de las elecciones a aquellos que por razones ajenas a su voluntad habían sido excluidos del pro-ceso electoral, avalan la deseabilidad de que se continúe con-cediendo esa oportunidad.
*505V
Una última consideración referente al acuerdo de 6 de octubre de 1988. El mismo dispuso que electores que no apa-rezcan en las listas electorales pueden gestionar su inclusión en dichas listas durante el período comprendido entre el 20 de septiembre al 4 de noviembre de 1988. Por la información suministrada en la comparecencia de las partes, entendemos que el mecanismo que se provee mediante ese acuerdo es valioso y adecuado para lograr el objetivo de hacer lo más viable posible el sufragio. En ese sentido, ese mecanismo y el provisto por el acuerdo de 1ro de octubre de 1988 se comple-mentan entre sí y proveen instrumentos adecuados para lo-grar el objetivo aludido.

Se dicta sentencia y se deja sin efecto la resolución ape-lada emitida por el Presidente de la C.E.E., Ledo. Marcos A. Rodríguez Estrada, el 7 de octubre de 1988. Se le ordena al licenciado Rodríguez Estrada que ponga en vigor la en-mienda de la Regla 8k(c) del Reglamento Oficial para las Elecciones Generales según la misma fue propuesta por el Comisionado Electoral del P.N.P., Sr. Francisco González, Jr, y enmendada a solicitud del Comisionado Electoral del P.I.P., Ledo. Hiram A. Meléndez Rivera, y así adoptada por la mayoría de votos de los Comisionados Electorales en la reunión de la C.E.E., celebrada el 1ro de octubre de 1988.

El Juez Asociado Señor Negrón García emitió opinión concurrente. El Juez Asociado Señor Rebollo López concu-rre con el resultado sin opinión escrita. El Juez Asociado Señor Ortiz emitió opinión concurrente y disidente.
—O—

(1) Aun cuando en la transcripción que hace el Presidente de la C.E.E. en su resolución, y el apelante P.N.P. en su recurso, no aparece este último párrafo, surge de la transcripción de las incidencias de dicha reunión que el mismo es *499parte integral del planteamiento hecho por el comisionado Meléndez. Caso Núm. AC-88-593, Apéndice, págs. 4-5.